Air. Justice Sterrett
delivered the opinion of the court,
It is conceded the validity of the proceedings in the Court of Quarter Sessions depends on the constitutionality of the Act, entitled “An Act relating to Boroughs in the county of Chester,” approved March 18th, 1868; P. L. 352. If tile Act is constitutional the order complained of should be affirmed ; if not, the entire proceedings are erroneous and must be set aside.
The Act in question consists of a single section, repealing the Act of April 22d, 1856, entitled “A supplement to the Act regulating Boroughs, approved April 3d, 1851,” and also the last proviso to the 3d article and the proviso to the fifth article of the 27th section of the last mentioned Act, so far as they relate to boroughs then incorporated or thereafter to be incorporated in the county of Chester; and then declaring that “like proceedings shall be had for the opening, widening and straightening of roads, streets, lanes, courts and alleys laid out and ordained in the said boroughs, . ... . and for the assessment and payment of damages sustained thereby as are provided by law for the laying out and opening, and the assessment and payment of damages sustained thereby, of public roads within the said county, outside of said boroughs.”
The first section of the repealed supplement of April 22d, 1856, provided for the appointment of viewers to “assess and allow to all persons injured” by the opening, widening or extension of any street or alley in any of said boroughs, “such damages as they respectively shall have sustained over and above all advantages ; ” and also, to “ make assessments for contribution upon all such properties as shall be benefited by the opening, widening or extension of such streets and alleys, such sums respectively as they may have been benefited over and above all disadvantages.” The second section required the viewers to describe in their report, “the respectivo properties assessed whether for contribution or damages and the amounts thereof respectively,” and authorized the court to modify, approve, and confirm said report, etc. P. L. 525.
One of the repealed provisos prohibited the opening, for public use, of any such street, lane or alley until the damages, with interest from date of adjudication, shall be liquidated: the other required that all damages assessed, beyond the *48value of the land appropriated to public use, shall be separately assessed and paid by the borough: P. L. 827.
Bearing in mind that damages incurred in laying out and opening public roads in the county, outside of the boroughs, are payable by the county as provided in the 8th section of the general road law of 1836, it must be very evident that the design and effect of the special Act of 1868, supra. was to render the count}' liable for all damages occasioned by the opening, widening and straightening of roads, streets, &c. in the respective boroughs: in other words, to transfer the burden, whatever it might be, from the benefited property owners in the boroughs to the taxpayers of the county at large.
The contention is that the last mentioned Act, under which the proceedings were had, is void, in that it offends against article XI. sect. 8 of the Constitution of 1838, which declares, “No bill shall be passed by the legislature containing more than one subject which shall be clearly expressed in the title, except appropriation bills:” Pnrd., 34 p., 8. The design and scope of this constitutional amendment, adopted in 1864, are readily understood when we consider the mischief which it was intended to remedy. Prior to that date the vicious practice had obtained of incorporating in one bill a variety of distinct and independent subjects of legislation. The real purpose of the bill was often and sometimes intentionally disguised by a misleading title or covered by the all comprehensive phrase, “and for other purposes,” with which the title of many “ omnibus ” bills concluded. Members of the legislature as well as the general public were thus misled or kept in ignorance as to the true character of proposed legislation. To remedy this great and growing evil the amendment in the first place prohibits the introduction of more than oue subject in each bill. In determining the unity of the subject, regard must of course be had to the ultimate object to be attained. Details leading to the accomplishment of that object are cognate to the subject of legislation, and therefore form a part thereof. The Act under consideration is of that character and hence it dóes not offend against the prohibitory clause of the amendment. But, unity of subject is not enough. The mandatory clause of the amendment imperatively requires that the subject of proposed legislation, whatever it may be, shall be clearly expressed in the title of-tlie bill. As the means of notice to representatives as well as their constituents the latter is quite as essential as the former. We are not called upon, however, to show the necessity or vindicate the wisdom of the constitutional requirement. It is enough for us to know that it is an express mandate of the organic law which the legislature ought to obey and courts are bound to enforce. While *49it may be difficult to formulate a rule by which to determino the extent to which the title of a bill must specialize its object, it may be safely assumed that the title must not only embrace the subject of proposed legislation, but also express the same so clearly and fully as to give notice of the legislative purpose to those who may be specially interested therein. Unless it does this it is useless. While it has been repeatedly said the title of a bill need not be a complete .index of its contents, it has never been doubted that the subject of proposed legislation must be so expressed in the title of the bill as to give notice of its purpose to members of the legislature and others specially interested: Com. v. Green, 8 P. F. S., 288; Dorsey’s Appeal, 22 Id., 192; Beckert v. City of Allegheny, 4 Norris, 191. In Dorsey’s Appeal, supra, it is said: “The purpose of the amendment is to prevent a number of different and unconnected subjects from being gathered into one Act, and thus to prevent unwise or injurious legislation by a combination of interests. Another purpose was to give information to the members or others interested, by the title of the bill, of the contemplated legislation ; and thereby to prevent the passage of unknown and alien subjects, which might be coiled up in the folds of the bill. The amendment was found necessary to correct the evils of unwise,improvident and corrupt legislation, and therefore is to receive an interpretation that will effectuate its true purpose. It would not do to require the title to be a complete index to the contents of the bill, for this would make legislation too difficult, and bring it into constant danger of being declared void. But on the other hand the title should be so certain as not to mislead. The language of the amendment is, ‘one subject, which shall be clearly expressed in the title.’ To be ‘ clearly expressed ’ certainly does not mean something which is dubious, and therefore no*’clearly expressed. If then the title seems to mean one thing while the enactment as clearly refers to another, it cannot be said to be clearly expressed.” Speaking of the Act under consideration in Beckert v. Allegheny City, supra, our brother Gordon says: “ If it be true that the purpose of the constitutional amendment is that members of the legislature and all others interested may have notice of the contemplated legislation, in order that such as is secret and unwise may bo discussed and prevented, then the Act under consideration certainly comes within its prohibition and is of no effect as to all persons outside of the City ox Allegheny.”
The only case, seemingly opposed to the views above expressed, is Blood v. Mercelliott, 8 P. F. S., 391. The extreme limit of constitutional relaxation reached in that case is not likely to be again attained, and certainly not exceeded.
*50■ In view of what has been said, we think the Act in question is unconstitutional. While it perhaps conforms to the first clause of the amendment it undoubtedly offends against the second, in that the subject of legislation is not so clearly expressed in the title as to give any notice of the legislative purpose. That purpose, as we have seen, was to transfer the burden of street damages in the several boroughs of the county from the benefited property owners therein, and impose the same on the taxpayers of the county at large. No one reading the title of the Act would for a moment suppose that such was the legislative intention. On the contrary he would without hesitation conclude that the operation of the Act was restricted to boroughs, and that no property owner in the county outside the boroughs would be affected thereby. The title not only fails to give notice of the legislative purpose, but it is actually misleading. The intention of the amendment was to require that the real purpose of a bill should not be disguised or covered by language calculated to mislead.
Conceding that it requires a clear case to justify us in declaring an Act unconstitutional on the ground that it offends against the amendment above quoted, we think the one before us is of that character.
Proceedings reversed and set aside.